t c memo united_states tax_court douglas james crawford petitioner v commissioner of internal revenue respondent docket no filed date douglas james crawford pro_se stuart spielman and gordon l gidlund for respondent memorandum opinion panuthos chief special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure this matter is before the court on respondent's motion to dismiss for lack of jurisdiction and to strike as to the taxable_year and petitioner's cross-motion to dismiss for lack of jurisdiction as to the taxable_year respondent contends that this court lacks jurisdiction over the taxable_year on the ground that petitioner failed to file his petition within the 90-day period prescribed in sec_6213 petitioner counters that jurisdiction is lacking as to the taxable_year on the ground that respondent failed to issue a valid notice_of_deficiency under sec_6212 there being no dispute that we lack jurisdiction over the taxable_year we must resolve the parties' dispute respecting the proper ground for dismissal background on date respondent mailed a notice to petitioner proposing adjustments to his federal_income_tax for the notice was mailed to petitioner pincite crystal drive san diego ca the crystal drive address the crystal drive address is the address listed on petitioner's tax_return which petitioner filed with respondent on date on or about date the envelope bearing the notice was returned to respondent marked return to sender unable to forward on date respondent mailed a notice_of_deficiency to petitioner determining a deficiency of dollar_figure in his federal_income_tax for the notice_of_deficiency was mailed to petitioner at the crystal drive address the envelope bearing the notice_of_deficiency was returned to respondent marked unable to forward according to petitioner he moved from the crystal drive address on approximately date petitioner further asserts that he resided pincite santa cruz avenue san diego ca between that date until his move to bayard street san diego ca the bayard street address on date petitioner notified respondent of his change_of address to the bayard street address sometime in date petitioner filed his tax returns for and on date listing his address as the bayard street address petitioner did not file a tax_return for consequently petitioner's tax_return was the last tax_return filed by petitioner prior to the issuance of the notice_of_deficiency for petitioner did not provide respondent with a notice of a new address during the period date until date on date respondent mailed a notice_of_deficiency to petitioner determining a deficiency of dollar_figure in his federal_income_tax for as well as an addition_to_tax under sec_6651 in the amount of dollar_figure and an addition_to_tax under sec_6654 in the amount of dollar_figure the notice_of_deficiency for was mailed to petitioner at the bayard street address petitioner provided the court with copies of forms 1099r 1099-div 1099-int and w-2 for reflecting the bayard street address respondent advised the court that an underreporter transcript in reflected four different addresses in california for petitioner none of which was the crystal drive address on date petitioner filed a petition with the court seeking a redetermination of his tax_liabilities for the taxable years and the petition was delivered to the court in an envelope bearing a u s postal service postmark date of date there is no dispute that the petition was timely filed with respect to the notice_of_deficiency determining a deficiency in petitioner's tax_liability for after several months' delay during which time respondent conducted a search for the administrative file concerning petitioner's tax_year respondent filed her motion to dismiss for lack of jurisdiction and to strike as to the taxable_year asserting that petitioner failed to file his petition within the 90-day period prescribed in sec_6213 petitioner responded by filing his own motion to dismiss for lack at the time of filing the petition herein petitioner resided in san diego california of jurisdiction as to the taxable_year alleging that the deficiency_notice was not mailed to his correct address petitioner subsequently filed a supplement to his motion a hearing was conducted in this case in washington d c counsel for respondent appeared at the hearing and presented argument in support of respondent's motion to dismiss during the course of the hearing counsel for respondent stated that respondent could not demonstrate what if any steps were taken to determine petitioner's correct address prior to the mailing of the disputed notice_of_deficiency in date although petitioner did not appear at the hearing he did file a written_statement with the court pursuant to rule c in support of his motion to dismiss discussion this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer's last_known_address sec_6212 81_tc_42 if a notice_of_deficiency is mailed to the taxpayer at the taxpayer's last_known_address actual receipt of the notice is immaterial 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 frieling v commissioner supra pincite the taxpayer in turn ha sec_90 days from the date the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 respondent mailed the notice_of_deficiency concerning petitioner's tax_liability for on date the petition was postmarked date and was filed by the court on date given that the petition was neither mailed nor filed prior to the expiration of the 90-day statutory period for filing a timely petition with respect to the notice_of_deficiency for it follows that we lack jurisdiction over and will strike the portions of the petition relating to the taxable_year sec_6213 sec_7502 rule a and c see normac inc v commissioner supra the question presented is whether dismissal should be premised on petitioner's failure_to_file a timely petition under sec_6213 or on respondent's failure to issue a valid notice_of_deficiency under sec_6212 in this regard we must decide whether respondent mailed the notice_of_deficiency in question to petitioner's last_known_address although the phrase last_known_address is not defined in the internal_revenue_code or in the regulations we have held that a taxpayer's last_known_address normally is the address shown on the taxpayer's most recently filed return absent clear and concise notice of a change_of address 91_tc_1019 see king v commissioner supra pincite the burden of proving that a notice_of_deficiency was not sent to the taxpayer's last_known_address is on the taxpayer yusko v commissioner supra pincite the record in this case shows that respondent mailed the notice_of_deficiency for to the address appearing on petitioner's most recently filed tax_return and that petitioner failed to provide respondent with clear and concise notice of his change_of address prior to the mailing of the disputed notice however the court_of_appeals for the ninth circuit the circuit to which this case is appealable has held that where the commissioner is aware prior to issuing a notice_of_deficiency that the address she intends to use is no longer the taxpayer's correct address the commissioner is required to exercise reasonable diligence in attempting to ascertain the taxpayer's correct address see king v commissioner supra pincite n 744_f2d_674 9th cir revg and remanding tcmemo_1983_52 stroud v commissioner tcmemo_1992_666 see also monge v commissioner supra pincite taylor v commissioner tcmemo_1988_152 fernandez v commissioner tcmemo_1987_557 whether respondent has exercised reasonable diligence in this regard depends upon a consideration of all the facts and circumstances king v commissioner supra pincite in wallin v commissioner supra correspondence sent by the commissioner to the taxpayer at an address in alaska shown on the return for the year at issue was returned as undeliverable with no forwarding address in an effort to obtain the taxpayer's correct address prior to mailing a notice_of_deficiency the commissioner subsequently made inquiries at the anchorage post office and the alaska state motor_vehicle bureau and searched microfilm records for tax returns filed by alaskans in and when these steps did not produce a new address for the taxpayer the commissioner mailed the notice_of_deficiency to the taxpayer's old address under these circumstances the court_of_appeals held that the commissioner failed to exercise reasonable diligence in ascertaining the taxpayer's last_known_address in reaching this conclusion the court_of_appeals found it significant that the commissioner failed to make an adequate search of internal_revenue_service computer records for the taxpayer's correct address we conclude that respondent did not exercise due diligence in ascertaining petitioner's correct address in short the record shows that respondent was aware prior to issuing the notice_of_deficiency to petitioner for that the address appearing on the petitioner's most recently filed return was no longer petitioner's correct address however respondent was unable to demonstrate what if any steps were taken to ascertain petitioner's correct address in the absence of any evidence on the point we decline to assume as suggested by counsel for respondent at the hearing on this matter that respondent's agents complied with internal_revenue_manual directives and conducted a search of respondent's computer records in an effort to ascertain a more current address for petitioner prior to issuing the disputed notice_of_deficiency see taylor v commissioner supra by sending the notice_of_deficiency to the crystal drive address knowing that prior correspondence to that address was returned undeliverable without any evidence in this record of a follow-up check for a current address by agents of respondent respondent failed to exercise due diligence we note that a number of respondent's administrative procedures direct internal_revenue_service personnel to take various steps including conducting a computer search checking the telephone and or city directory and contacting the taxpayer's employer or a third party in an effort to obtain a taxpayer's correct address where current address information is known to be incorrect see audit internal_revenue_manual cch sec_4243 handling of undeliverable mail in the examination function pincite manner of sending notices of deficiency audit internal_revenue_manual cch sec_4 pincite 30-day notice returned as undeliverable in sum we conclude that respondent failed to mail the notice_of_deficiency concerning petitioner's tax_liability for to petitioner's last_known_address accordingly we will deny respondent's motion to dismiss and to strike as to the taxable_year and we will grant petitioner's motion to dismiss as to the taxable_year as supplemented on the ground that the notice_of_deficiency for that year is invalid under sec_6212 to reflect the foregoing an order will be issued denying respondent's motion to dismiss for lack of jurisdiction and to strike as to the taxable_year and granting petitioner's cross-motion to dismiss for lack of jurisdiction as to the taxable_year as supplemented
